DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-8 are currently pending in the application; of these, claims 1 and 8 are independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aquifer (as recited in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

4.	Figure 8(a) should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see page 6, lines 7-10 of applicant’s written specification).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a guiding well construction module, for constructing a vertical guiding well into an ore body” in claim 8;
“a horizontal well construction module, for constructing a horizontal well towards the vertical guiding well” in claim 8;
“an extraction well construction module, for constructing a plurality of vertical extraction wells towards the horizontal section” in claim 8;
“a leachate obtaining module, for simultaneously injecting a lixiviant into the vertical section and the vertical guiding well by means of pressurized injection, and extracting a leachate through the vertical extraction well” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 9 of claim 1, “the vertical extraction well” lacks proper antecedent basis in the claims (a plurality of vertical extraction wells is previously recited - see line 7).
In lines 2-3 of claim 4, the recitation “a plurality of vertical extraction wells” is indefinite; it is not clear whether this is intended to refer to the same “plurality of vertical extraction wells” previously recited (see claim 1, line 7) or to some different/additional plurality of extraction wells.
In line 2 of claim 5, the recitation “a common vertical section” is indefinite; it is not clear how this differs from “the same vertical section” recited in line 2 of claim 4.
In line 2 of claim 7, the recitation “a common vertical section” is indefinite; it is not clear how this differs from “the same vertical section” recited in lines 2-3 of claim 6.


“a guiding well construction module, for constructing a vertical guiding well into an ore body” - the disclosure is devoid of any structure that performs the function in this limitation;
“a horizontal well construction module, for constructing a horizontal well towards the vertical guiding well” - the disclosure is devoid of any structure that performs the function in this limitation;
“an extraction well construction module, for constructing a plurality of vertical extraction wells towards the horizontal section” - the disclosure is devoid of any structure that performs the function in this limitation;
“a leachate obtaining module, for simultaneously injecting a lixiviant into the vertical section and the vertical guiding well by means of pressurized injection, and extracting a leachate through the vertical extraction well” - the disclosure is devoid of any structure that performs the function in this limitation.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


12.	Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 8 recites the “module” limitations listed below.  The specification is devoid of any structure that performs the functions of these limitations; accordingly, a person skilled in the relevant art would not be enabled to make and/or use the mining system as recited in claim 8.
“a guiding well construction module, for constructing a vertical guiding well into an ore body” - the disclosure is devoid of any structure that performs the function in this limitation;

“an extraction well construction module, for constructing a plurality of vertical extraction wells towards the horizontal section” - the disclosure is devoid of any structure that performs the function in this limitation;
“a leachate obtaining module, for simultaneously injecting a lixiviant into the vertical section and the vertical guiding well by means of pressurized injection, and extracting a leachate through the vertical extraction well” - the disclosure is devoid of any structure that performs the function in this limitation.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

17.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Halverson et al., U.S. Patent Application Publication No. 2010/0225154 (“Halverson”) in view of Graves, U.S. Patent No. 4,561,696.
Halverson discloses a method of in-situ leaching including constructing a vertical well (injection well 10) into an ore body (see beds 2, 4, and 6), constructing a horizontal 
In the same field of endeavor, Graves discloses an in-situ solution mining method and teaches the use of multiple extraction wells (i.e., production wells 16) in conjunction with a single injection well (i.e., the well 14).  See col. 5, lines 25-40.  Graves also discloses other well patterns in which multiple extraction (production) wells are provided in conjunction with each injection well in the pattern (e.g., a “5-spot” pattern; see col. 5, lines 45-65).
	It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Graves, to provide multiple extraction wells in the method of Halverson, in order to increase the productivity of the mining operation.

18.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Halverson and Graves as applied to claim 1 above, and further in view of Cooper et al., U.S. Patent Application Publication No. 2010/0044101 (“Cooper”).

In the same field of endeavor, Cooper discloses a method of producing hydrocarbons and teaches providing a plurality of radial wells 301 (see Figs. 4-5) extending from a horizontal borehole section 107; at least some of these radial wells are vertical wells whose tops communicate with the horizontal section 107.
	It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Cooper, to provide radial wells extending from the Halverson horizontal section, in order to increase the permeability of the ore body and the extraction rate of the mining method.
	With respect to claim 3, Cooper discusses known in-situ recovery methods used to recover uranium from formations that are located below the water table (see col. 3, lines 37-42).  Accordingly, it would have been obvious to a person of ordinary skill in the art to penetrate an overlying aquifer in order to reach a deeper ore body.
	
19.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Halverson and Graves as applied to claim 1 above, and further in view of Hughes et al., U.S. Patent Application Publication No. 2018/0156020 (“Hughes”).
As discussed above, the combination of Halverson and Graves yields all of the elements of claim 1.  The combination does not, however, specifically disclose a plurality of horizontal sections connected to the same vertical section, as recited in claim 4.

	It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hughes, to provide a plurality of horizontal sections sharing one vertical section, in order to obtain a larger area of coverage and/or a higher density of wells.
	With respect to claims 6-7, Hughes further teaches a “cluster well” pattern, as recited (see Fig. 13c). 

Conclusion
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Haugen and Hughes et al. (U.S. 2016/0115774) disclose solution mining methods using multiple injection wells.  Norman, Sr., Zupanick et al. (U.S. 2005/0092483; see, e.g., Fig. 11), Vinegar et al. (see, e.g., Fig. 55), and Lee et al. disclose well systems having U-shaped bore configurations.  Zupanick (U.S. 2016/0024904) discloses well systems including an undulating borehole (see Figs. 33-34).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        April 28, 2021